 1 MCGREGOR W. SCOTT
   United States Attorney
 2 KIRK E. SHERRIFF
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 1:18-CR-0278 DAD BAM
12                                Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                          AND ORDER
14   ANA CRISTINA QUINONEZ,                             DATE: March 23, 2020
                                                        TIME: 1:00 p.m.
15                               Defendant.             COURT: Hon. Barbara A. McAuliffe
16

17          This case is set for a status conference on March 23, 2020. On March 17, 2020, this Court issued

18 General Order 611, which suspends all jury trials in the Eastern District of California scheduled to

19 commence before May 1, 2020. This General Order was entered to address public health concerns

20 related to COVID-19. On March 18, 2020, this Court issued General Order 612 to further address such

21 concerns.

22          Although the General Orders address the district-wide health concern, the Supreme Court has

23 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

24 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

25 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

26 exclusion under” § 3161(h)(7)(A). Id. at 507. And moreover, any such failure cannot be harmless. Id.

27 at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

28 judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally

      STIPULATION REGARDING EXCLUDABLE TIME             1
      PERIODS UNDER SPEEDY TRIAL ACT
 1 or in writing”).

 2          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 3 and inexcusable—the General Order requires specific supplementation. Ends-of-justice continuances

 4 are excludable only if “the judge granted such continuance on the basis of his findings that the ends of

 5 justice served by taking such action outweigh the best interest of the public and the defendant in a

 6 speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets

 7 forth, in the record of the case, either orally or in writing, its reason or finding that the ends of justice

 8 served by the granting of such continuance outweigh the best interests of the public and the defendant in

 9 a speedy trial.” Id.

10          The General Order excludes delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7). Although

11 the Speedy Trial Act does not directly address continuances stemming from pandemics, natural

12 disasters, or other emergencies, this Court has discretion to order a continuance in such circumstances.

13 For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance following Mt. St.

14 Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court recognized that the

15 eruption made it impossible for the trial to proceed. Id. at 767-68; see also United States v. Correa, 182

16 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the September 11, 2001

17 terrorist attacks and the resultant public emergency). The coronavirus is posing a similar, albeit more

18 enduring, barrier to the prompt proceedings mandated by the statutory rules.

19          In light of the societal context created by the foregoing, this Court should consider the following

20 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

21 justice exception, § 3161(h)(7). If continued, this Court should designate a new date for the status

22 conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any pretrial

23 continuance must be “specifically limited in time”).

24                                                 STIPULATION

25          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

26 through defendant’s counsel of record, hereby stipulate as follows:

27          1.      By previous order, this matter was set for a status conference on March 23, 2020.

28          2.      By this stipulation, defendant now moves to continue the status conference until June 22,

      STIPULATION REGARDING EXCLUDABLE TIME                2
      PERIODS UNDER SPEEDY TRIAL ACT
 1 2020, and to exclude time between March 23, 2020, and June 22, 2020.

 2         3.     The parties agree and stipulate, and request that the Court find the following:

 3                a)      Counsel for defendant desires additional time to consult with his client, to review

 4         the current charges and conduct further investigation and research related to the charges, to

 5         discuss potential resolutions with his client, and to evaluate and potentially prepare pretrial

 6         motions.

 7                b)      Counsel for defendant believes that failure to grant the above-requested

 8         continuance would deny him the reasonable time necessary for effective preparation, taking into

 9         account the exercise of due diligence.

10                c)      The government does not object to the continuance.

11                d)      In addition to the public health concerns cited by General Orders 611 and 612 and

12         presented by the evolving COVID-19 pandemic, an ends-of-justice delay is particularly apt in

13         this case because counsel or other relevant individuals have been encouraged to telework and

14         minimize personal contact to the greatest extent possible. It will be difficult to avoid personal

15         contact should the hearing proceed.

16                e)      Based on the above-stated findings, the ends of justice served by continuing the

17         case as requested outweigh the interest of the public and the defendant in a trial within the

18         original date prescribed by the Speedy Trial Act.

19                f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

20         et seq., within which trial must commence, the time period of March 23, 2020 to June 22, 2020,

21         inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) because it results

22         from a continuance granted by the Court at defendant’s request on the basis of the Court’s

23         finding that the ends of justice served by taking such action outweigh the best interest of the

24         public and the defendant in a speedy trial.

25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME              3
      PERIODS UNDER SPEEDY TRIAL ACT
 1          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5
      Dated: March 19, 2020                                  MCGREGOR W. SCOTT
 6                                                           United States Attorney
 7
                                                             /s/ Kirk E. Sherriff
 8                                                           KIRK E. SHERRIFF
                                                             Assistant United States Attorney
 9

10                                                           /s/ Richard Oberto
      Dated: March 19, 2020                                   (authorized on 3/19/20)
11                                                            Richard Oberto
12                                                            Counsel for Defendant
                                                              ANA CRISTINA QUINONEZ
13

14

15                                                   ORDER

16          IT IS SO ORDERED that the 5th Status Conference is continued from March 23, 2020 to June 22,
17 2020 at 1:00 PM before Magistrate Judge Barbara A. McAuliffe. Time is excluded pursuant to 18

18
     U.S.C.§ 3161(h)(7)(A), B(iv).
19

20
     IT IS SO ORDERED.
21

22      Dated:    March 19, 2020                              /s/ Barbara   A. McAuliffe            _
                                                      UNITED STATES MAGISTRATE JUDGE
23

24

25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME              4
      PERIODS UNDER SPEEDY TRIAL ACT
